Grady, Judge,
dissenting.
{¶ 43} Plaintiff-appellant Paxson commenced the underlying action in the court of common pleas pursuant to R.C. 2506.01. That section authorizes a review by *102the court of common pleas of a “final order, adjudication, or decision” of any “authority, board * * * or other division of any political subdivision of the state.” Id. In performing its review, the common pleas court is charged to determine whether the order, adjudication, or decision is “illegal,” R.C. 2506.04, and to reverse or vacate the order, adjudication, or decision upon a finding that it is illegal. Id.
{¶ 44} The city of Dayton is a political subdivision of the state. Section 10, Article XV of the Ohio Constitution requires cities to appoint and promote in the civil service according to merit and fitness. In furtherance of that policy, R.C. 705.23 requires cities such as Dayton to appoint a three-member civil service commission. Section 93 of the Charter of the city of Dayton provides that its legislative body, the city Commission, shall appoint three electors of the city to serve as a civil service board, and that its members may be removed by the city commission after notice and a hearing. The salaries of members of the civil service board are determined by the city commission. R.C. 703.24.
{¶ 45} Section 101 of the charter of the city of Dayton states:
{¶ 46} “Any employee of any department in the city in the classified service who is suspended, reduced in rank, or dismissed from a department by the director of that department or the City Manager, may appeal from the decision of such officer to the Civil Service Board, and such Board shall define the manner, time, and place by which such appeal shall be heard. The judgment of such Board shall be final.”
{¶ 47} Paxson’s R.C. 2506.01 appeal to the court of common pleas was not from his termination by his supervisor on September 23, 2005. Indeed, his termination was not reviewable pursuant to R.C. 2506.01. Rather, Paxson’s appeal was from the final judgment of the Dayton Civil Service Board on June 8, 2006, that rejected Paxson’s challenge to his termination.
{¶ 48} R.C. 9.481(B)(1) prohibits political subdivisions from imposing a residency requirement for their employees.4 The city of Dayton’s residency requirement for its employees in Section 102 of the Charter of the city of Dayton is thereafter void and unenforceable pursuant to R.C. 9.481(B)(1). Dayton v. State, 176 Ohio App.3d 469, 2008-Ohio-2589, 892 N.E.2d 506; Lima v. State, 122 Ohio St.3d 155, 2009-Ohio-2597, 909 N.E.2d 616.
{¶ 49} Because it is an “authority, board or * * * other division” of the city of Dayton for purposes of R.C. 2506.01, the civil service board is subject to the prohibitions imposed by R.C. 9.481(B)(1) in the decisions it makes pursuant to the authority conferred on it by the city charter. Therefore, the judgment of the civil *103service board on June 8, 2006, after R.C. 9.481(B)(1) became effective, affirming Paxson’s termination for his violation of the city of Dayton’s residency requirement, is “illegal” for purposes of R.C. 2506.01. The court of common pleas erred when it failed to so find, and on that finding to reverse the order of the civil service board pursuant to R.C. 2506.04.

. R.C. 9.481(B)(1) became effective on June 8, 2006.